Opinion by
Mr. Justice Williams,
The several assignments of error in this case really raise but one question, viz.: Did the verdict as rendered justify the judgment entered by the court below ? The paper which had been admitted to probate as the last will of James Rogers was in these words:
“ Pen argyl, August, 17th, 1887.
“High James Rogers, do give to John Jackson Sr my property known as Pen argyl Hotel and the land ajoining' in Pen argyl in Northampton County, P. A. James Rogers.”
The allegations upon which the issue had been awarded were that this paper had been executed under undue influence, and that at the time of its execution James Rogers was without tes*229tamentary capacity. Upon the trial the further objection was taken that the paper was not testamentary in its character, and the issue turned upon this question. The plaintiff asked the court to charge the jury that if they believed James Rogers “ Intended the paper, offered as his will, to take effect only after his death, the verdict must be for the plaintiff.” This was affirmed and the jury were also told that if they believed under the evidence the paper was intended as a present gift at the time of its date, their verdict should be for the defendant. The jury returned a verdict as follows: “We agree that the document written by James Rogers was his wish that it should take effect at the time that it was written.” This distinctly negatived the fact upon which the plaintiff’s point was predicated, that Rogers intended the paper to take effect as his will after his death, and found that it was intended to take effect at its date which was some two weeks before his death. The court did no violence to the letter or spirit of this verdict when it was amended so as to read, “Verdict for defendant,” for it is an affirmance of the defendant’s position in regard to the nature and purpose of the paper. Whether it was not the duty of the court to determine the character of this paper is a question we need not discuss, for both parties treated the question on the trial as one of fact for the jury, rather than one of law for the court. The meaning of a written instrument and its legal effect are, as a general rule, to be determined by the court, and its construction ought not to be turned over to a jury. ' But as we have already pointed out, this point is not presented on this record. Assuming that this was a question for the jury, we see no error in the manner of its submission or in the amendment of the verdict.
The two questions to determine which the issue was directed, viz.: testamentary capacity, and undue influence, were not submitted to the jury or touched by their verdict. On the other hand, the legal effect of the alleged testamentary paper was submitted to the jury with the assent of both parties, and as a consequence they have found that a paper, aptly disposing of the entire estate of James Rogers and found exposed conspicuously in the room in which he committed suicide, was intended to take effect two weeks prior to its exhibition as an absolute gift; notwithstanding the fact that he had kept it in his own possession until the hour of his death, and then for the first time placed it *230where those who discovered his dead body could not fail to discover his written declaration of his wishes in regard to his property.
While we are constrained to affirm this case upon the questions presented by the record, we do not wish to be understood as assenting to the practice of submitting the construction of such a paper as that now before us to a jury.
The judgment is affirmed. This does not affect the administration.